           Case 18-30407        Doc 2     Filed 12/17/18         Entered 12/17/18 13:04:12               Desc Main
                                             Document            Page 1 of 2
                                     UNITED STATES BANKRUPTCY COURT
                                      WESTERN DISTRICT OF TENNESSEE

In Re: Millie Ree Thomas                                                  Chapter 13
                                                                          Case No.
Debtor.


                                                    Chapter 13 Plan


Address:        Debtor 4391 Ford Road, Memphis, TN 38109

Plan Payment:

Debtor Shall Pay: $642.00 Monthly        By:    (X) Direct Pay        Social Security
   Or by: ( ) Payroll Deduction

1. This Plan [Rule 3015.1 Notice]:
   (A) Contains a Non-standard Provision [See provision 19].                                                (X) Yes1 ( )   No
   (B) Limits the Amount of a Secured Claim Based on a Valuation of the Collateral for the Claim (X) Yes2 ( )              No
       [See provisions 7 and 8].
   (C) Avoids a Security Interest or Lien. [See provision 12].                                              ( ) Yes3 (X) No

2. Administrative Expenses: Pay Filing Fee and Debtor Attorney's Fee Pursuant to Confirmation Order.

3. Auto Insurance:     ( ) Included in Plan     Or (X) Not Included in Plan if proof provided by Debtor

4. Domestic Support Paid By: ( ) Debtor Directly ( ) Wage Assignment           ( ) Trustee To:                   Monthly Pmt.
                                   ongoing payment begins
                                      Approximate arrearage
                                      ongoing payment begins
                                      Approximate arrearage
5. Priority Claims:                                                                                              Monthly Pmt.
                                                                      Amount
                                                                      Amount

6. Home Mortgage Claims:       ( ) Paid Directly by Debtor or (X) Paid by Trustee To:                            Monthly Pmt.
    FCI Lender                        ongoing payment begins March 2019                                              $378.67
                                      Approximate arrearage        $1,134.00         Interest          0.00%           $19.00
                                      ongoing payment begins
                                      Approximate arrearage                          Interest

7. Secured Claims [Retain Lien 11 U.S.C. §1325 (a)(5)]:           Collateral Value              Interest Rate   Monthly Pmnt.
@1 Shelby County (taxes)                                      $            3,228.58                  12.00%           $75.00
@2 City of Memphis (property taxes)                           $            3,398.80                  18.00%           $79.00
           Case 18-30407         Doc 2     Filed 12/17/18         Entered 12/17/18 13:04:12          Desc Main
                                              Document            Page 2 of 2
8. Secured Automobile Claims for Debt Incurred Within 910 Days of Filing, and Other Secured Claims for Debt
   Incurred Within One Year of Filing [Retain Lien 11 U.S.C. §1325 (a)(5)]:
                                                                   Collateral Value          Interest Rate    Monthly Pmnt.
@3
@4

9. Secured Claims for Which Collateral Will Be Surrendered; Stay Is Terminated Upon Confirmation for the Limited
   Purpose of Gaining Possession and Commercially Reasonable Disposal of Collateral:
                                    Collateral
                                        Collateral

10. Special Class Unsecured Claims:                                Collateral Value         Interest Rate     Monthly Pmnt.




11. Student Loan Claims and Other Long Term Claims:
                                                            ( ) Not Provided For         ( ) General Unsecured Creditor
                                                            ( ) Not Provided For         ( ) General Unsecured Creditor

12. The Judicial Liens or Non-possessory, Non-purchase Money Security Interests Held by the Following Creditors Are
    Avoided to the Extent Allowable Pursuant to 11 U.S.C. §522(f):
@5

13. Absent a Specific Court Order Otherwise, All Timely Filed Claims, Other than Those Specifically Provided for
    Above, Shall Be Paid as General Unsecured Claims.

14. Estimated Total General Unsecured Claims:                 .

15. The Percentage to Be Paid to Non-priority, General Unsecured Claims Is:    ( )                    ;
    Or (X) Trustee Shall Determine the Percentage to Be Paid after Passage of Final Bar Date.

16. This Plan Assumes or Rejects Executory Contracts:
                                                                   ( ) Assume         ( ) Reject
                                                                   ( ) Assume         ( ) Reject

17. Completion:      Plan shall be completed upon payment of the above, approximately 60 months.

18. Failure to Timely File a Written Objection to Confirmation Shall Be Deemed Acceptance of Plan.

19. Non-standard Provisions:
@6 For the purposes of provision 8, all collateral will be assumed to have exceeded the time limits set forth in the
      hanging paragraph following § 1325(a)(9), unless the debtor is in possession of the original contract

     Any Non-standard Provision Stated Elsewhere Is Void.

20. Certification: This Plan Contains No Non-standard Provisions Except Those Stated in Provision 19.

     /s/ Jimmy E. McElroy TN Bar #011908                      Date     December 14, 2018
     Debtor's Attorney's Signature
                                                                                                                  December 17, 2018


                                                                                                                 910 > June 17, 2016
